o
                                                                                       n
      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON                   er r-1c
                                                                            :r,     vo
                                                                            C/)
                                                                            rn ocrn
                                                                            -0      •,1
                                                                                       -9
C.A. CAREY CORPORATION, a                     )         No. 78100-6-1       c) *-ur-2> --
Washington corporation,                       )                                  'nun
                                                                                 (Ann
                                              )         DIVISION ONE        ,_=
                     Respondent,              )                              tie ca tr,
                                              )         UNPUBLISHED OPINION inn 0a
                                                                                 -4  —
                                                                                 :.= <
              v.                              )                                      —
                                              )
CITY OF SNOQUALMIE, a Washington              )
corporation,                                  )
                                              )         FILED: September 10,2018
                     Petitioner.              )
                                              )

       PER CURIAM — The City of Snoqualmie (City) appeals the trial court's order

denying a motion to disqualify a judge. Under the statute, disqualification is only

appropriate if the judge has yet to make a discretionary ruling in the case. Because

the trial judge's denial of a stipulated motion for a trial continuance is not a

discretionary ruling under RCW 4.12.050(2), the trial court erred in denying the

City's motion. We reverse and remand with instructions to grant the motion to

disqualify.

                                      FACTS

       The underlying lawsuit arose from a breach of contract claim between the

City and C.A. Carey Corporation (Carey). When Carey filed its complaint in King

County Superior Court on May 12,2017,the court clerk assigned the case to Judge

Barbara Linde.     When Carey filed an affidavit of prejudice, the case was
No. 78100-6-1/2

reassigned to Judge Suzanne Parisien.1 The parties submitted a stipulated order

to continue the trial in January 2018, which Judge Parisien denied. The City then

filed a motion to disqualify Judge Parisien under RCW 4.12.050(1)(a). Judge

Parisien denied the City's motion to disqualify, reasoning that she had exercised

her discretion in denying the requested continuance.

                                           ANALYSIS

       The City asserts that Judge Parisien committed reversible error contrary to

statute in denying its motion to disqualify. We agree.

       This court reviews questions of statutory construction de novo. Stuckey v.

Dep't of Labor & Indus., 129 Wn.2d 289,295,916 P.2d 399(1996). RCW 4.12.050

provides that:

                   (1)Any party to or any attorney appearing in any action or
            proceeding in a superior court may disqualify a judge from
            hearing the matter, subject to these limitations:
                   (a) Notice of disqualification must be filed and called to the
            attention of the judge before the judge has made any
            discretionary ruling in the case.

                   (2) Even though they may involve discretion, the following
            actions by a judge do not cause the loss of the right to file a notice
            of disqualification against that judge.       ruling on an agreed
            continuance....

RCW 4.12.050. The statute was amended in 2017 to clarify whether certain rulings

were considered discretionary. See LAWS OF 2017,ch.42,§ 2. As amended,RCW

4.12.050 explicitly states that ruling on an agreed continuance is not considered

discretionary for purposes of the statute. RCW 4.12.050(2). The statute makes

no distinction between granting or denying such a motion. Judge Parisien stated


I Prior to July 23, 2017, the act of disqualifying a judge was referred to as an affidavit of
prejudice. See Laws OF 2017,ch. 42; Laws or 1941, ch. 148,§ 2.
                                                 - 2-
No. 78100-6-1/3

that her sole reason for denying the motion to disqualify was because she had

"exercised her discretion in denying a stipulated motion for continuance." This

decision directly conflicts with the statute. Thus,the trial court erred In denying the

motion to disqualify.

       Reversed and remanded for further proceedings consistent with this ruling.

       FOR THE COURT:
                                                 \.AxtgAt4A
                                                          , 1




                                         -3